DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 12J.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  For claim 7, applicant claims the blade has a cutting edge located at the first end and a second end with a central portion between those ends.  Applicant then claims a projected portion between the central portion and the first end and a recessed portion between the projected portion and the first end.  However, there is no disclosure of such a relationship for the projected portion and the recessed portion.  As seen in Figures 8A-8C of applicant’s disclosure the knife (12, 112, 212 as the only different between these embodiments are the shape of the cutting edge, I will be simply be using the reference numbers of figure 8A) having a cutting edge (12A) at a first end (12B), a second end (12C) and a central portion (12G).  This blade has two projected portions (12H’ and 12H”) but only projected portion between the first end (12B) and the central portion (12G) is 12H”.  While applicant’s reference number 12J is absent from the figure (as discussed above) it appears that 12H is pointing to the recessed portion which is most of the central portion.  As such, there is no disclosure of the recessed portion being between the projected portion and the first end where the projected portion is between the central portion and the first end.  The whole basis of recessed and projected portions is that the projected portions act as a stop to prevent the blade from overextending.  Therefore, having the structure of claim 7 would defeat this very purpose and as such would not convey to a person of ordinary skill in the art that applicant possessed the invention having this feature.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 11, there is no antecedent basis for “the blade channel”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veritas Iron Edge Plane to Lee Valley Tool (Veritas).
Concerning claim 1, Veritas discloses a woodworking edge plane comprising: 
a blade (E1 in the figure reproduced below); 
a cutting edge (E2 in the figure reproduced below) on the blade; 
an adjusting mechanism (E3 in the figure reproduced below) in operative connection with the blade for adjusting the height of the blade relative to a surface; 
a first angled side (E4 in the figure reproduced below); and 
a second angled side (E5 in the figure reproduced below); 
wherein the first angled side (E4) and second angled sides (E5) are operative to contact at least two sides of a work piece.
Concerning claim 2, Veritas discloses the adjustment mechanism (E3) is connected to the blade (E1) via threads (E6 in the figure reproduced below).
Concerning claim 3, Veritas discloses further comprising: a body (E7 in the figure reproduced below) comprising: at least one first piece (E8 in the figure reproduced below) and at least one second piece (E9 in the figure reproduced below).
Concerning claim 4, Veritas discloses a blade channel (E10 in the figure reproduced below) operative to house at least a portion of the blade (E1) and a wheel aperture operative (E11 in the figure reproduced below) to house the adjusting mechanism (E3) within the body (E7) of the woodworking edge plane.
Concerning claim 5, Veritas discloses the adjustment mechanism (E3) is an adjustment wheel.
Concerning claim 6, Veritas discloses wherein the adjustment wheel (E3) is in threaded connection (via E6) with the blade (E1).
Concerning claim 12, Veritas discloses the first angled side (E4) and second angled side (E5) are at a 90 degree angle relative to one another.
Concerning claim 13, Veritas discloses at least one blade window (E12 in the figure reproduced below) adapted to provide a path for material removed.
Concerning claim 14, Veritas discloses the blade (E1) extends at least partially laterally below a top of the first angled side (E4) and second angled side (E5).

Claim(s) 1-6 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A Different Way to Use a No. 95 to Popular Woodworking (95).
Concerning claims 1-6 and 12-14, as seen in the video the edge plane tool is virtually the same as Veritas and as such, reads on these claims as well for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 95.
Concerning claim 15, 95 discloses a method of shaping the edges of boards comprising:
placing a tool on a first side and a second side of an edge of material desired to be sharpened (0:12); 
adjusting an adjustment mechanism in contact with a blade with a cutting edge (an inherent step of the method as the tool of 95 has an adjustment mechanism (similar to Veritas above) which is specifically designed to adjust the blade height and as such is an inherent step of setting up the tool for cutting); 
passing the tool over the edge (0:12-0:15); 
contacting the blade with the edge (0:12-0:15); and 
removing material from the edge to create a new rounded or an angled surface (0:12-0:15).
Even if the adjusting step is not inherent, the tool is specifically designed such that the adjustment mechanism is to be used to adjust the height of the blade in order to cut to a certain depth.  As such, a person of ordinary skill in the art would do so in order to set the depth of cut of the tool especially as adjustability, where needed, is not a patentable advance.
Concerning claim 16, 95 discloses further comprising:  passing the tool over the edge without adjusting the adjustment mechanism; and making no contact with the blade with the edge or the new rounded or angled surface (0:37-0:39).
Concerning claim 17, 95 discloses further comprising: 
adjusting the adjustment mechanism (while 95 does not disclose this feature as part of the additional cutting, it would have been obvious to a person of ordinary skill in the art to change the depth if the cut end up shallower than required further, adjustability, where needed, is not a patentable advance); 
moving the cutting edge of the blade closer to the new rounded or angled surface (0:37-0:39); 
passing the tool over the new rounded or angled surface (0:37-0:39); 
contacting the blade with the new rounded or angled surface (0:37-0:39); and 
removing material from the edge to create a deeper rounded or an angled surface (0:37-0:39).
Concerning claim 18, 95 discloses wherein placing further comprises: orienting the tool on the first side and second side wherein the first side and second side are at right angles to one another (0:37-0:39).
Concerning claim 19, 95 discloses further comprising: prior to passing the tool over the edge: grasping the tool; and applying pressure toward the edge of the material (0:12-0:15).
Concerning claim 20, 95 discloses further comprising: removing the material through at least one blade window (0:12-0:15).


    PNG
    media_image1.png
    600
    960
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 8,197,304 discloses an edge plane with a first and second angled side.  U.S. Patent No. 2,701,416 shows an older variant of the Veritas edge plane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
07/29/2022